Citation Nr: 1708559	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  12-05 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of left ankle sprain, evaluated as 10 percent disabling prior to October 17, 2012, and as 20 percent from that date.  

2.  Entitlement to an initial rating in excess of 10 percent for limitation of left knee extension.  

3.  Entitlement to an initial rating in excess of 10 percent for left knee instability.  

4.  Entitlement to an initial (compensable) rating for limitation of left knee flexion.  

5.  Entitlement to an increased rating for left rotator cuff repair, currently evaluated as 20 percent disabling.  

6.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from March 1985 to March 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Louisville, Kentucky and Jackson, Mississippi Regional Offices.  In March 2010, an increased rating for left ankle strain was confirmed and continued.  By June 2013, left ankle strain was increased from 10 percent to 20 percent, effective October 17, 2012.  Since this grant did not constitute a full grant of the benefits sought on appeal, the claim remains for appellate review.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).   

By rating decision of September 2015, service connection for limitation of left knee extension was granted and a 10 percent rating was assigned; service connection for left knee instability was granted and a 10 percent rating was assigned; service connection for limitation of left knee flexion was granted and a noncompensable rating was assigned; and an increased rating for left rotator cuff repair was confirmed and continued, all assigned effective June 14, 2015.  In May  2016, the Veteran filed a notice of disagreement (NOD) to the above stated issues.  No statement of the case (SOC) has been furnished to the Veteran for any of the issues.  As such, these claims must now be remanded to allow the agency of original jurisdiction (AOJ) to provide the Veteran with an appropriate SOC on each issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

With respect to the ankle disorder, the Board notes that the relevant examinations on file do not provide the findings that the Court decided to require in Correia v. McDonald, 28 Vet. App. 158 (2016).  For example, passive motion (nonweight-bearing) does not appear to have been tested, and range of motion findings for the "normal" ankle (the right ankle) were not provided.  Inasmuch as the ankle is without question a weight-bearing joint, remand is required.
 
By rating decision of September 2015, service connection for limitation of left knee extension was granted and a 10 percent rating was assigned; service connection for left knee instability was granted and a 10 percent rating was assigned; service connection for limitation of left knee flexion was granted and a noncompensable rating was assigned; and an increased rating for left rotator cuff repair was confirmed and continued, all assigned effective June 14, 2015.  In May  2016, the Veteran filed a NOD to the above stated issues.  No SOC has been furnished to the Veteran for any of the issues.  As such, these claims must now be remanded to allow the AOJ to provide the Veteran with an appropriate SOC on each issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his attorney a statement of the case relevant to the claims for increased initial ratings for limitation of left knee extension, for left knee instability, for limitation of left knee flexion and for an increased rating for left rotator cuff repair.  If the Veteran perfects an appeal by timely submitting a substantive appeal, the issue(s) should be returned to the Board for further appellate review.  

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected left ankle disorder.  All indicated studies should be accomplished, and all findings should be reported in detail.  Range of motion studies of the left ankle must be accomplished.  The Veteran's left ankle motion must be tested in both active and passive flexion, and in weight-bearing and non-weightbearing position.  Similar testing must be accomplished on the right ankle for comparison.  The examiner should also determine any functional impairment present due to factors such as pain, weakness, incoordination and the like. 

The claims file should be made available for review in connection with the examination.  The rationale for any opinion offered should be provided.

3.  Schedule the Veteran for a VA examination for the purpose of determining the impact of his service-connected disabilities on employability.  The claims folder should be made available for review in connection with this examination.  With respect to each service-connected disability, the VA examiner should provide an opinion as to the impact of that disability on the Veteran's ability to obtain or maintain substantially gainful employment.  The examiner should also address the collective impact of all the service-connected disabilities on the Veteran's ability to obtain or maintain substantially gainful employment. 

The examiner should explain the rationale for any comments on functional impairment of the Veteran's service-connected disabilities on his ability to obtain or maintain employment. 

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided with an appropriate Supplemental Statement of the Case and given an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


